—Appeal from a judgment of Monroe County Court (Connell, J.), entered June 2, 2000, convicting defendant after a jury trial of assault in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
*906Memorandum: Defendant appeals from a judgment convicting him following a jury trial of assault in the second degree (Penal Law § 120.05 [2]). Contrary to defendant’s contention, there is a valid line of reasoning and permissible inferences that could lead a rational person to the conclusion reached by the jury, and thus we conclude that the conviction is supported by legally sufficient evidence (see, People v Bleakley, 69 NY2d 490, 495). Present — Pigott, Jr., P.J., Green, Hayes, Scudder and Gorski, JJ.